DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1, 8 and 15 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2018/0176768 A1
Baek et al. 
06-2018
US-2020/0059778 A1
Li et al.
02-2020
US-2020/0228969 A1
Shin et al.
07-2020
3GPP TS 23.122 V16.3.0 
TS23.122
09-2019


Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art doesn’t teach generating a temporary device ID by multiplexing a random key, and demultiplexing the discovery message to extract the MNC, the EID, and the IMEI.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (2018/0176768) in view of TS23.122.

Regarding claim 1, Baek discloses – A method comprising: 
determining, by a user device, that the user device does not include a subscriber identity module (SIM) profile activated to provision a wireless service of a first mobile network operator (MNO)  
(UE 230 powers on and checks presence/absence of any SIM profile. If there is no SIM profile, the UE 230 detects the necessity of SIM profile provisioning and attempts to achieve PDU connectivity.) [0049], 
* * * * * * * * * * * * * * * * * * *  
The following limitations aren’t expressly disclosed though one of ordinary skill in the art would understand Baek to teach PLMN selection of local operators via scanning, RSSI measurements, etc. or the list could be provided. See paragraphs [0049-0050, 0094]] and Figs. 2A & 2B.  The steps of finding, selecting and accessing PLMN operators is defined in TS 23.122  A UE in automatic network selection mode can use location information to determine which PLMNs can be available in its present location. (4.4.3.1)
obtaining, by the user device, location data for the user device; 
generating, by the user device, multiple mobile network codes (MNCs) and corresponding public land mobile network (PLMN) identifiers (IDs) for multiple MNOs that service an area associated with the location data, wherein the multiple MNOs include the first MNO; 
configuring, by the user device and using the PLMN IDs, a radio frequency (RF) channel associated with each of the MNOs using each PLMN ID; 
* * * * * * * * * * * * * * * * * * * 

generating, by the user device, temporary device IDs for the user device [0052] and transmitting, by the user device, a discovery message including each device ID via the RF channel associated with each MNO 
(an attach request (or PDU request) message may include an identifier of the UE 230 (UE ID), e.g., international mobile station equipment identity (IMEI) and permanent equipment identifier (PEI).) [0051-0052], 
receiving, by the user device, from the first MNO storing a reserved SIM profile for the device ID, a network address 
(attach accept message may include the address of a subscription portal to access for subscription.) [0054, 0062] and 
downloading, by the user device, the reserved SIM profile via the network address. 
(UE 230 may connect to the provisioning server 260, at operation 215, based on the provisioning server address acquired at operation 213, to download the eSIM profile.) [0065]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used TS23.122 when using the systems and methods of Baek for discovering mobile operator networks.  This would have resulted in a UE compliant with the various wireless standards and the network selection steps defined for each of them. The modification of Baek with TS23.122 would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 2, Baek teaches and/or suggests that  the temporary device IDs include the MNC, an equipment ID (EID), and an International Mobile Equipment Identity (IMEI). [0051-0052]

Regarding claim 7, Baek teaches and/or suggests activating the wireless service using the reserved SIM profile. 
(download an SIM profile based on information provided by the market server in association with the selected operator/payment plan, and activate the downloaded SIM profile.) [0034]

Regarding claim 8, the analysis used for claim 1 applies as the claims contain similar features. Also, see system at 
Regarding claim 9, the analysis used for claim 2 applies.
Regarding claim 15, the analysis used for claim 1 applies as the claims contain similar features.  
Regarding claim 16, the analysis used for claim 2 applies.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (2018/0176768) in view of TS23.122 and further in view of Shin (2020/0228969) .

Regarding claim 4, Baek with TS23.122 doesn’t expressly disclose the temporary device IDs comprise at least one of an International Mobile Subscriber Identity (IMSI) or a Subscription Permanent Identifier (SUPI).
In an analogous art, Shin teaches an electronic device that provides initial network access to a UE equipped with an eUICC to support downloading a profile from a corresponding server and a method of remotely providing a profile to an electronic device with a subscriber identification information value which is used for receiving a profile, and may be referred to as temporary subscriber identification information (temporary IMSI), bootstrap IMSI, or bIMSI. [0009, 0067-0069]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have tried the Shin method of generating temporary UE Ids using an IMSI.  This would allow for a shared subscriber identification information (shared IMSI)” value, which is usable by accessing at least one communication provision server 130, may be stored as subscriber identification information (e.g., IMSI) in the eUICC. The modification of Baek/TS23.122 with Shin would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 11, the analysis used for claim 4 applies.
Regarding claim 18, the analysis used for claim 4 applies.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (2018/0176768) in view of TS23.122 and further in view of Li (2020/0059778) .

Regarding claim 5, Baek with TS23.122 doesn’t expressly disclose storing the reserved SIM profile for a set of user devices including the user device; and automatically provisioning the wireless service to each user device of the set upon initial powering up of each user device of the set.
In an analogous art, Li teaches a first device 101 to apply for profile download and activate a multiple IMSI single MSISDN service for second and third devices. [0066]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have tried the Li method of sharing SIM profikes with multiple user devices such as watches, and other UEs.  This would allow a user to maintain the profile across all of his/her devices. The modification of Baek/TS23.122 with Liwould have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regardin claim 6, Li, in combination with Baek/TS23.122 for the reasons noted above - allocating a set of user devices that include the user device; and storing the reserved SIM profile responsive to the allocation.
(The eUICC is configured to store an MNO profile (profile) used by a plurality of devices to register with an MNO and interact with the MNO. The profile may be a software-type packet (for example, an eSIM) of subscriber information of the MNO subscribed by a device user.) [0057]

Regarding claim 12, the analysis used for claim 5 applies.
Regarding claim 13, the analysis used for claim 6 applies.
Regarding claim 19, the analysis used for claim 5 applies.
Regarding claim 20, the analysis used for claim 6 applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10,687,204 B1
Roy et al. 
06-2020
US-2018/0014178A1
Baek et al. 
01-2018
US-2016/0283216 A1
Gao, linyi
09-2016
US-2016/0183081 A1
Flores Cuadrado et al. 
10-2006



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643